department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date date contact number u i l no third party contacts employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not a religious_organization described in sec_501 because you advocate and engage in activities that are illegal and contrary to public policies you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c i no third party contacts contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date u i l e eqen o a o i o i - - a o o o i d n u o w t o w n n u n b b n b n d d u b dear we have considered your letter of application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you were created on date1 under the provisions of a document called declaration of trust of the x on date your trustees issued an amended and restated declaration of trust of x the trust instrument subscribes to the laws of state the preamble of the trust instrument states that you were formed as a religious trust you exist to preserve and advance the religious doctrines and goals of y you indicate that p is the doctrine and law found in your holy books which are the guiding tenets by which you operate membership in your organization is limited to members of y and is granted and revoked by your board_of trustees in this regard you state that the privilege to be a member in the organization is intended to be limited to persons who share the same religious beliefs your membership admission policy is also intended to limit residents in your facilities to persons who subscribe to the doctrine beliefs and practices of the organization you require consecration or unconditional dedication to you by accepted members of their properties time talents money and materials your members consecrate their real_property to you by deeds of conveyance your members live in the facilities of your community and they work in the businesses you operate you represent that you maintain a common treasury in which profits generated by your businesses are deposited and from which the expenses of the organization are paid your trust instrument provides that each year members must include in their gross_income their pro_rata share of your taxable_income whether distributed or not in you reported income of dollar_figurex received from business and dollar_figurexx from consecration and a loan receipt of dollar_figurexxx you reported total expenses of dollar_figurexxxx for payment primarily of expenses classified as farm expenses health care members’ living provisions and expenses transportation and utilities excluding payment of property taxes of dollar_figurexxx from above loan receipt from one individual you operate eighteen companies most of which engage in components of the housing construction industry some engage in other businesses that include software development mobile technology equipment service and repair animal husbandry furniture manufacturing and sales and clothing four other companies manage your agriculture concerns utility needs member labor and the medical needs of members all operated businesses except one are formed as limited_liability companies llcs the other one is formed as a_trust and solely to manage your established businesses the llcs are all treated as disregarded entities with you as the sole member you are governed by three trustees who are also your officers and religious leaders are also officers and religious leaders of q which you described as a separate church entity that is authorized to function regionally by y all three all your officers religious eaders and members are members of y y follows the beliefs and practices that were the original beliefs and practices of z church established and set forth by founder when z church departed from many of these beliefs practices and teachings of founder some members separated from z church and established y you believe that y is the continuation of z church established by founder and has authority of the true successor to the divine authority of founder these beliefs and practices include polygamy or plurality of wives you stated that you have a religious belief known as ‘celestial marriage’ which includes a plurality of wives you describe celestial marriage as a private religious relationship between consenting parties of legal_age which is not recognized as a marriage by state authorities you said that you do not allow your members to seek multiple marriage certificates from state authorities thus you do not believe that your religious practice constitutes bigamy or multiple ‘state recognized’ marriages as defined under applicable state law a news article from examiner com on date reported that a court in your state found a leader of y with three wives under celestial marriages guilty of bigamy we asked that you comment on this article but you did not respond applicable law sec_501 of the code provides that an organization described in subsection c or d or sec_401 shall be exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 sec_501 of the code provides that the following organizations are referred to in subsection a religious or apostolic associations or corporations if such associations or corporations have a common treasury or community treasury even if such associations or corporations engage in business for the common benefit of the members but only if the members thereof include at the time of filing their returns in their gross_income their entire pro_rata shares whether distributed or not of the taxable_income of the association or corporation for such year any amount so included in the gross_income of a member shall be treated as a dividend received revrul_75_384 1975_2_cb_204 holds that an organization formed to promote world peace that planned and sponsored protest demonstrations at which members were urged to commit acts of civil disobedience did not qualify as tax exempt revrul_71_447 1971_2_cb_230 states that under common_law the term charity encompasses all three major categories of religious educational and charitable purposes all charitable trusts educational or otherwise including religious trusts are subject_to the requirement that the purpose of the trust may not be illegal or contrary to public policy citing restatement second trusts sec comment c a_trust for a purpose the accomplishment of which is contrary to public policy although not forbidden by law is invalid restatement second of trusts section states that a charitable_trust cannot be created for a purpose which is illegal the first comment illustrates the rule indicating that where the trust estate is to be used for a criminal purpose the trust is invalid thus a_trust for the promotion of polygamy is invalid revrul_58_66 1958_1_cb_60 provides that the marital status of individuals as determined under state law is recognized in the administration of the federal_income_tax laws therefore if applicable state law recognizes common-law marriages the status of individuals living in such relationship that the state would treat them as husband and wife is for federal_income_tax purposes that of husband and wife sec_2 a of state family code provides as proof of informal marriage when in a judicial administrative or other proceeding a man and a woman agreed to be married and after the agreement they lived together in this state as husband and wife and represented to others that they were married sec_25 a of state penal code provides that an individual commits an offense of bigamy if --- he is legally married and he a purports to marry or does marry a person other than his spouse in this state under circumstances that would but for the actor's prior marriage constitute a marriage or lives with a person other than his spouse in this state under the appearance b of being married sec_25 b of state penal code defines the term under the appearance of being married to mean holding out that the parties are married with cohabitation and intent to be married by either party in 98_us_145 the supreme court held it is a law in the united_states that plural marriage shall not be allowed and indicated that such law is within the legislative power of congress is constitutional and valid after resolving the constitutionality and validity of the anti-polygamy law the court stated --- this being so the only question which remains is whether those who make polygamy a part of their religion are excepted from the operation of the statute those who do not make polygamy a part of their religious belief may be found guilty and punished while those who do must be acquitted and go free this would be introducing a new element into criminal_law laws are made for the government of actions and while they cannot interfere with mere religious belief and opinions they may with practices if they are then in 585_fsupp_1126 d utah the court indicated that the landmark decision in the area of freedom of religion in connection with polygamy is reynolds v united_states supra in which the supreme court confirmed a conviction even though the defendant believed that the practice of polygamy was his religious duty and of divine origin and he had received permission from the authorities of his church to enter into the polygamist marriages also the court indicated that a long line of decisions beginning with reynolds supra had either expressly approved statutes forbidding the practice of plural marriage or approved them in other contexts as subsisting authority in the area of the free exercise clause of the first amendment see eg 103_us_304 26_led_481 116_us_55 6_sct_278 29_led_561 118_us_346 6_sct_1059 30_led_207 133_us_333 10_sct_299 33_led_637 136_us_1 10_sct_792 34_led_478 state v hendrickson utah p 303_us_444 58_sct_666 82_led_949 310_us_296 60_sct_900 84_led_1213 state v barlow utah p 2d appeal dismissed for want of substantial federal question 324_us_829 65_sct_916 89_led_1396 reh'g denied 324_us_891 65_sct_1026 89_led_1438 146_f2d_730 10th cir state v musser utah p 2d 329_us_14 67_sct_13 91_led_12 in re state in interest of black utah 2d p 2d 366_us_599 81s ct 6_led_563 406_us_205 92_sct_1526 32_led_15 413_us_49 93_sct_2628 37_led_446 567_f2d_955 10th cir 613_f2d_233 10th cir 455_us_252 102_sct_1051 71_led_127 461_us_574 103_sct_2017 76_led_157 id further at no time has reynolds supra been overturned by the supreme court id 394_fsupp2d_1329 indicated that the court in potter v murray city supra analyzed the continuing validity of reynolds v united_states supra by stating that reynolds continued to be cited with approval by the supreme court in subsequent decisions including potter as clear evidence that it was still the law of the land on the illegality of polygamy in reaching its decision the court indicated that entitlement to tax in 461_us_574 the supreme court upheld the service's revocation of the tax exempt status of two schools because of their racially discriminatory policies exemption depends on meeting certain common_law standards of charity -- namely that an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy public policy it may not be seen as providing a public benefit and cannot qualify as charitable and therefore not exempt moreover the court agreed that irs was correct in its position that it would be wholly incompatible with the concepts underlying tax exemption to grant tax-exempt status to an organization with purposes or policies contrary to established public policy whatever may be the rationale of such organization in that case a private school’s racial discrimination in education was held contrary to public policy if an organization engages in activities in direct contravention of in 87_tc_1233 discussed the legislative_history and purpose of sec_501 to provide tax relief by eliminating the corporate level of taxation and leaving a single tier of individual tax the tax_court quoted an opinion of the ninth circuit that the only requirements for the exemption are that there be a common treasury that the members of the organization include pro_rata shares of organization income when reporting taxable_income and implicitly that the organization have a religious or apostolic character 707_f2d_1024 9th cir analysis you have applied for exemption under sec_501 of the code as an organization described in sec_501 which applies to a religious or apostolic organization to be described in sec_501 an organization must be created and operated for religious or apostolic purposes and must have a common treasury and if it engages in business for the common benefit of the members the members must include in their individual tax returns their pro-rata share whether distributed or not of the taxable_income of the association or corporation the requirement that the organization be religious or apostolic is implicit created by the title of sec_501 and supported by legislative_history see kleinsasser v u s supra you require members to consecrate or unconditionally dedicate to you their property time talents money and materials members live in the facilities of your community and they work in the businesses you operate you maintain a common treasury that includes the assets consecrated by your members and the income generated by your businesses from which the expenses of the community and member benefits are paid your trust document provides that your members must include in their gross_income their entire pro_rata share of your taxable_income thus you meet certain requirements of sec_501 we next consider the requirement that the organization be religious or apostolic your trust instrument indicates that you were formed as religious trust in preserving and advancing the religious doctrines and goals of y which among other things advocates the practice of polygamy or plurality of wives your members are limited to members of y you and your members follow the belief and practice of polygamy in the administration of federal_income_tax laws the marital status of individuals is determined under state law pursuant to revrul_58_66 your state civil law provides that proof of informal or what is also known as common-law marriage in any proceeding is shown when a man and a woman agreed to be married then lived together as husband and wife in the state and represented themselves as such to others see state family code sec_2 a your state criminal_law provides that an individual commits bigamy if he is legally married and purports to marry or does marry another person other than his spouse or lives with a person other than his spouse in the state under the appearance of being married your state defines the term the appearance of being married as holding out that the parties are married with cohabitation and intent to be married by either party see state1 penal code sec_25 a and b thus for federal_income_tax purposes we must consider polygamous marriage as bigamy and therefore illegal in your state moreover the legality of polygamy has been litigated in federal and state courts for one hundred and thirty years federal and state courts have consistently held that polygamy is contrary to federal public policy and that even the constitutional protection for freedom of religion does not prevent a state from proscribing it you affirm the practice polygamy or plurality of wives through celestial marriage which you indicate is your religious belief on plurality of wives the celestial marriage proceedings appear to create informal or common-law marriages as defined by your state law the religious ceremony shows intent to marry and the parties thereafter live together and hold themselves out to the community as married when undertaken with multiple partners the proceedings and subsequent actions appear to constitute bigamy and violate your state penal code see state penal code sec_25 a a a b and b thus you are promoting illegal acts under your state laws you claim however that because you tell your members not to obtain multiple marriage certificates they do not violate your state bigamy law it appears that the absence of state- issued certificate for your proceedings does not affect their recognition as informal or common- law marriages under your state laws and persons who are party to such marriages commit bigamy under your state laws also a state court recently confirmed that a man who had been married by your ceremony of celestial marriage to multiple wives and lived with them was guilty of bigamy under the law of state the practice of polygamy is also contrary to federal policy reynolds v united_states supra that the law ruling polygamy illegal was constitutional and valid further the court held that persons who practice polygamy as part of their religious belief cannot be relieved of the consequences of committing a crime proscribed by the law subsequent court decisions have unanimously followed and applied reynolds although there is no longer a federal statute forbidding polygamy see potter v murray city other court cases cited therein and bronson v swensen in the supreme court held in the common_law of trusts specifies that a charitable_trust cannot be created for an illegal purpose see restatement second of trusts section in fact restatement specifically identifies promotion of polygamy as an illegal purpose in comments to that section because you advocate and engage in activities that contravene state laws and state and federal public policy you cannot be a valid religious trust because you are not a valid religious trust you cannot be recognized as a religious or apostolic association under d of the code notwithstanding that you have a common treasury and engage in business for the common benefit of members you also fail to meet the common_law standards for charitable organizations although sec_501 does not require explicit proof of charitable purposes as does sec_501 courts have found an implicit requirement see kleinsasser v u s supra similar to the organization described in bob jones university v united_states you also fail to meet the common_law standards of charity that an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy see also revrul_75_384 and revrul_71_447 accordingly we conclude that you are not exempt from federal_income_tax under sec_501 as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter this letter supersedes our letter dated date sincerely holly o paz director rulings and agreements
